Exhibit 10.38

CAMERON INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT

 

Effective Date:  [      ], 2015

 

1.Purpose.  As an additional incentive and inducement to you to remain in the
employment of Cameron International Corporation (the “Company”) to acquire an
ownership position in the Company, thereby aligning your interests with those of
the Company and its stockholders, the Company hereby grants to you, the
“Optionee”, the option to purchase common stock of the Company from the Company
(the “Options”) at the times and upon the terms and conditions set forth on the
attached Notice of Grant of Stock Options and this Option Agreement (the
“Agreement”), subject to your acceptance of this Agreement in writing or
electronically in the manner prescribed by the Company or its third party
administrator.  The Options are not intended to be incentive stock options
granted in accordance with Code Section 422.  For purposes of this Agreement,
“Employer” means the Company or any successor of the Company or any affiliate of
either that employs the Optionee on the applicable date. All capitalized terms
not defined in this Agreement shall have the same meaning as set forth in the
Plan.

2.Terms Subject to the Plan.  The Agreement is expressly subject to the terms
and provisions of the Company’s Equity Incentive Plan (the “Plan”), as indicated
in your Notice of Grant of Stock Options.  A copy of the Plan is available from
the Corporate Secretary upon request.  In the event there is a conflict between
the terms of the Plan and this Agreement, the terms of the Plan shall control.

3.Purchase Price.  The purchase price of the Shares of the Company’s common
stock subject to the Agreement shall be $[     ] per Share.

4.Vesting and Exercisability.

(a)The Options granted pursuant to this Agreement shall vest on the earliest of
(i) the “normal vesting schedule”, (ii) the date following the closing of the
proposed Cameron/Schlumberger merger pursuant to the Merger Agreement between
Cameron and Schlumberger Holdings Corporation, et. al. dated as of August 25,
2015 (the “Closing”) on which the Optionee is no longer employed by the Company
or Employer for any reason or (iii) the Optionee’s death or termination due to
Long-Term Disability (as defined below). The “normal vesting schedule” is three
installments as follows: one-third on [    ], 2016, one-third on [     ], 2017,
and one-third on [    ], 2018, provided the Optionee remains employed as of such
date (each a “Scheduled Vesting Date”).

(b)The Options granted pursuant to this Agreement may be exercised, in whole or
in part, but only as to the number of Options as to which the right to exercise
has vested at the time of exercise, during the period beginning [     ], 2016
(one year from the date on which the Option was granted), and ending [      ],
2025 (ten years from the date on which the Option was granted.)

 

CEO Stock Option Agreement

1

 

--------------------------------------------------------------------------------

(c)“Cause”, for the purposes hereof, shall mean the Optionee has (i) engaged in
gross negligence or willful misconduct in the performance of his or her duties
and responsibilities respecting his or her position with the Company or
Employer; (ii) willfully refused, without proper legal reason, to perform the
duties and responsibilities respecting his or her position with the Company or
Employer; (iii) breached any material policy or code of conduct established by
the Company or Employer; (iv) engaged in conduct that Optionee knows or should
know is materially injurious to the Company or Employer; (v) been convicted of a
felony or a misdemeanor involving moral turpitude; or (vi) engaged in an act of
dishonest or impropriety which materially impairs the Optionee’s effectiveness
in his or her position with the Company or Employer.

(d)“Long-Term Disability”, for the purposes hereof, shall mean the Optionee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months.

5.Exercise of Option.  The Options granted herein may be exercised as to vested
Options, in whole or in part, from time to time by the Optionee by giving
written notice to the Secretary of the Company on or prior to the date on which
the Option terminates.  Such notice shall identify the Option and specify the
number of whole Shares that the Optionee desires to purchase.  Any notice of
exercise shall be in an electronic or written form as prescribed by the Company
or its designated third party administrator.  Payment of the purchase price of
the Shares that the Optionee desires to purchase shall be tendered in full at
the time of giving notice by (i) cash, check in U.S. Dollars, or bank draft
payable and acceptable to the Company (or the equivalent thereof acceptable to
the Company), (ii) Shares theretofore owned and held by the Optionee, (iii) a
combination of cash and Shares theretofore owned and held by the Optionee, or
(iv) the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the
exercise price.  The notice shall not be considered to be properly given unless
accompanied by all documentation deemed appropriate by the Company to reflect
exercise of the Option and compliance with all applicable laws, rules and
regulations.  

6.Changes in the Company’s Capital Structure.  The number of Shares subject to
the Option and the price per Share payable upon exercise of the Option shall be
subject to the provisions of Section 12.2 of the Plan relating to adjustments to
corporate capitalization.

7.Employment.  This Agreement is not an employment agreement.  Nothing contained
herein shall be construed as creating any employment relationship.

8.Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be delivered personally or by mailing the same by registered
or certified mail postage prepaid, to the other party.  Notice given by mail as
below set out shall be deemed delivered at the time and on the date the same is
postmarked.

 

CEO Stock Option Agreement

2

 

--------------------------------------------------------------------------------

Notices to the Company should be addressed to:

Cameron International Corporation

1333 West Loop South, Suite 1700

Houston, Texas 77027

Attention:  Corporate Secretary

Telephone:  713-513-3322

9.Definitions.  All undefined capitalized terms used herein shall have the
meanings assigned to them in the Plan.

10.Successors and Assigns.  Subject to the provisions of Paragraph 9 hereof,
this Agreement shall inure to the benefit of and be binding upon the heirs,
legatees, distributees, executors and administrators of the Optionee and the
successors and assigns of the Company.  This Agreement shall be interpreted,
construed, and enforced in accordance with the laws of the State of Texas.  In
no event shall an Option granted hereunder be voluntarily or involuntarily sold,
pledged, assigned or transferred by the Optionee other than: (i) by will or the
laws of descent and distribution; or (ii) pursuant to the qualified domestic
relations order (as defined by the Internal Revenue Code); or (iii) with respect
to grants of nonqualified stock options, by transfer by an Optionee to a member
of the Optionee’s Immediate Family, or to a partnership or limited liability
company whose only partners or shareholders are the Optionee and members of his
Immediate Family.  However, any grant transferred shall continue to be subject
to all terms and conditions contained in the Agreement.  “Immediate Family”
means the spouse, children or grandchildren of the Optionee.

11.Tax Withholding.

(a)Regardless of any action the Company or Optionee’s employer (the “Employer”)
takes with respect to any or all income tax (including foreign, federal, state
and local tax), social insurance, payroll tax, payment on account or other
tax-related items related to Optionee’s participation in the Plan and legally
applicable to Optionee (“Tax-Related Items”), Optionee acknowledges that the
ultimate liability for all Tax-Related Items legally due by Optionee is and
remains Optionee’s responsibility and may exceed the amount actually withheld by
the Company and/or the Employer.  Optionee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including but not limited to, the grant, vesting, exercise of the Option, the
issuance of Shares upon exercise, the subsequent sale of Shares acquired
pursuant to the exercise of the Option and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate Optionee’s liability
for Tax-Related Items or achieve any particular tax result.  Further, if
Optionee has become subject to tax in more than one jurisdiction, Optionee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 

CEO Stock Option Agreement

3

 

--------------------------------------------------------------------------------

(b)Prior to any relevant taxable or tax withholding event (“Tax Date”), as
applicable, Optionee will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax-Related Items.  In this regard,
Optionee authorizes the Company and/or the Employer or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) accept a cash payment in
U.S. Dollars in the amount of Tax-Related Items, (ii) withhold whole Shares
which would otherwise be delivered to Optionee having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash from
Optionee’s wages or other cash compensation which would otherwise be payable to
Optionee by the Company and/or the Employer, equal to the amount necessary to
satisfy any such obligations, (iii) withhold from proceeds of the sale of Shares
acquired upon exercise of the Option either through a voluntary sale or through
a mandatory sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization), or (iv) a cash payment to the Company by a broker-dealer
acceptable to the Company to whom Optionee have submitted an irrevocable notice
of exercise.

(c)To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates.  If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, Optionee are deemed to have been issued the full
number of Shares subject to the Option, notwithstanding that a number of Shares
are held back solely for the purpose of paying the Tax-Related Items.  Finally,
Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of Optionee’s participation in the Plan that cannot be satisfied by the means
previously described. The Company shall have sole discretion to deliver the
Shares if Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items as described in this section and Optionee
unconditionally consents to and approves any such action taken by the
Company.  Optionee (or any beneficiary or person entitled to act on Optionee’s
behalf) shall provide the Company with any forms, documents or other information
reasonably required by the Company.

12.Repatriation; Compliance with Laws. If the Optionee is resident or employed
outside of the United States, the Optionee may be required to repatriate all
payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends and any proceeds derived from the sale
of the Shares acquired pursuant to the Option) in accordance with local foreign
exchange rules and regulations in the Optionee’s country of residence (and
country of employment, if different). It is the Optionee’s responsibility to
comply with all foreign exchange rules and all other local compliance
requirements that he or she may be subject to with respect to his or her
participation in the Plan.  In addition, the Optionee is required to take any
and all actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be necessary to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in the Optionee’s country of
residence (and country of employment, if different).  The Optionee is also
required to take any and all actions as may be necessary to comply with the
Optionee’s personal legal, and tax obligations under local laws, rules and
regulations in the Optionee’s country of residence (and country of employment,
if different).

 

CEO Stock Option Agreement

4

 

--------------------------------------------------------------------------------

13.Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal, state or foreign securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied. If the Optionee
is resident or employed outside of the United States, neither the grant of the
Options under the Plan nor the issuance of the underlying Shares upon exercise
of the Options is intended to be a public offering of securities in the
Optionee’s country of residence (and country of employment, if different). The
Company has not submitted any registration statement, prospectus or other
filings to the local securities authorities in jurisdictions outside of the
United States unless otherwise required under local law.

14.Legal Requirements and Risks. No employee of the Company or a Subsidiary is
permitted to advise the Optionee on whether the Optionee should acquire Shares
under the Plan. Acquiring Shares involves a degree of risk. Before deciding to
acquire Shares pursuant to the Options, the Optionee should carefully consider
all risk factors relevant to the acquisition of Shares under the Plan and the
Optionee should carefully review all of the materials related to the Options and
the Plan. In addition, the Optionee should consult with the Optionee’s own
financial advisor and legal advisor for professional investment advice.

15.Consent to Collection, Processing and Transfer of Personal Data.

(a)Pursuant to applicable personal data protection laws, the Company and the
Employer (if different) hereby notify the Optionee of the following in relation
to the Optionee’s personal data and the collection, processing and transfer of
such data in relation to the Company’s grant of this Option and the Optionee’s
participation in the Plan. The collection, processing and transfer of the
Optionee’s personal data are necessary for the Company’s administration of the
Plan and the Optionee’s participation in the Plan. The Optionee’s denial and/or
objection to the collection, processing and transfer of personal data may affect
the Optionee’s participation in the Plan. The Optionee voluntarily acknowledges
and consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.

(b)The Company and the Employer (if different) hold certain personal information
about the Optionee, including the Optionee’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all awards or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in the Optionee’s favor,
for the purpose of managing and administering the Plan (“Data”). The Data may be
provided by the Optionee or collected, where lawful, from third parties, and the
Company and Employer (if different) will process the Data for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan. The Data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations in the Optionee’s
country of residence. Data processing operations will be performed minimizing
the use of personal and identification data when such operations are unnecessary
for the processing purposes sought.  Data will be accessible within the
Company’s organization only by those persons requiring access for purposes of
the implementation, administration and operation of the Plan and for the
Optionee’s participation in the Plan.

 

CEO Stock Option Agreement

5

 

--------------------------------------------------------------------------------

(c)The Company and the Employer (if different) will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Optionee’s participation in the Plan, and the Company and the
Employer may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. The Optionee hereby authorizes (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares on the Optionee’s behalf to a
broker or other third party with whom the Optionee may elect to deposit any
Shares acquired pursuant to the Plan.

(d)The Optionee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (iv) to oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Optionee’s participation in
the Plan. The Optionee may seek to exercise these rights by contacting the
Company’s Corporate Secretary’s Department.

16. English Language. The Optionee acknowledges and agrees that it is the
Optionee’s express intent that the Agreement, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
Option, be drawn up in English. If the Optionee has received the Agreement, the
Plan or any other documents related to the Options translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.

17.Nature of Grant.  

In accepting the award of Options, Optionee acknowledges that:

(a)The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(b)The grant of Options is a one-time benefit and does not create any
contractual or other right to receive an award or benefits in lieu of an award
in the future; future awards, if any, will be at the sole discretion of the
Company.

(c)The Optionee is voluntarily participating in the Plan.

(d)An Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Employer, and which is outside
the scope of the Optionee’s employment contract, if any.

 

CEO Stock Option Agreement

6

 

--------------------------------------------------------------------------------

(e)The Options are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer.

(f)The Options will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the Options will not be
interpreted to form an employment contract with any Subsidiary.

(g)This Agreement shall not confer upon the Optionee any right to continuation
of employment by the Employer, nor shall this Agreement interfere in any way
with the Employer’s right to terminate the Optionee’s employment at any time, as
may be permitted under local law.

(h)The future value of the underlying Shares is unknown and cannot be predicted
with certainty; if the value of the Shares does not increase after the time of
grant, this Option will have no value.

(i)If the Options vest and the Optionee obtains Shares, the value of those
Shares acquired may increase or decrease in value.

(j)In consideration of the grant of the Options, no claim or entitlement to
compensation or damages shall arise from termination of the Options or
diminution in value of the Options or Shares acquired upon exercise of the
Option resulting from termination of the Optionee’s employment (for any reason
whatsoever and whether or not in breach of local labor laws) and the Optionee
irrevocably releases the Company and the Employer (if different) from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Option, the Optionee will be deemed irrevocably to have waived the Optionee’s
entitlement to pursue such claim.

(k)The Options and benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

18.Electronic Delivery/Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Option by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

19.Not Providing Advice.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Optionee’s participation in the Plan, or Optionee’s acquisition or sale of the
Shares underlying the Option.  Optionee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

CEO Stock Option Agreement

7

 

--------------------------------------------------------------------------------

20.Governing Law.  All questions concerning the validity, construction and
effect of this Agreement shall be governed by the laws of the State of Delaware,
without reference to principles of conflict of laws.  Any dispute concerning
this Agreement will be resolved exclusively in the state or federal courts in
Harris County, Texas, and the Optionee agrees to exclusive venue and
jurisdiction in such courts as a condition of receiving this Award.

21.Appendix Terms. Notwithstanding any provisions of this Agreement to the
contrary, the Option shall be subject to such special terms and conditions for
the Optionee’s country of residence (and country of employment, if different),
as are set forth in the Appendix to this Agreement (the “Appendix”). Further, if
the Optionee transfers residency and/or employment to another country, any
special terms and conditions for such country will apply to the Option to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the operation and administration of the Option and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate the Optionee’s transfer). In all
circumstances, the Appendix shall constitute part of this Agreement.

22.Additional Requirements. The Company reserves the right to impose other
requirements on the Options, any Shares acquired pursuant to the Options, and
the Optionee’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the operation and
administration of the Options and the Plan. Such requirements may include (but
are not limited to) requiring the Optionee to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

____________________________________________

 

CEO Stock Option Agreement

8

 